Citation Nr: 0942384	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-07 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disability to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1960 to March 
1964 and from February 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

The Veteran does not have a lung disability attributable to 
military service, including exposure to herbicides in 
service.


CONCLUSION OF LAW

The Veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, including as due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in July 2005 and November 2005; 
and a rating decision in January 2006.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2007 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection on appeal, 
the record is absent for competent lay or medical evidence 
that this disability is the result of a disease or injury 
incurred in or aggravated by active military service.  The 
Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  For example, a lay 
person may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the Veteran's 
claimed disabilities to exposure to ionizing radiation in 
service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (Veteran is competent to provide a diagnosis of a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder of ringing in the ears since discharge.  Because 
there was evidence of record satisfying two of the 
requirements of the statute, competent evidence of a current 
disability and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination. 

However, unlike Charles, the Veteran has not reported a 
continuity of the symptoms of his claimed disability since 
separation.  Instead, he has asserted a relationship between 
his claimed disability and his military service, including 
exposure to herbicides which is outside the competence of the 
Veteran as a layperson.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, including bronchiectasis and 
coccidioidomycosis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has that condition.  The evidence must be medical 
unless it relates to a condition as to lay observation is 
competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does 
not allege that any of the current disability at issue began 
in combat, and therefore, 38 U.S.C.A. § 1154(b), pertaining 
to proof of service incurrence or aggravation of a disease or 
injury in the case of a veteran who engaged in combat with 
the enemy is not for application.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2008).  Herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include AL amyloidosis, chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  In 
general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  A Veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during that service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Service in 
the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is 
not precluded from establishing entitlement to service 
connection by proof of direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his lung disability is related to 
his exposure to herbicides in service.  

The Veteran's service separation form states that he served 
in the Republic of Vietnam during his period of service from 
February 1965 to October 1968.

The Veteran's service treatment records do not include any 
complaints, findings, or treatment for a lung disability.  X-
rays of the chest obtained in July 1967 were reported to be 
negative.  X-rays of the chest obtained in August 1967 
revealed no evidence of acute pulmonary disease.  A one-
centimeter (cm) focus of calcification in the left hilum was 
observed.  X-rays of the chest obtained in February 1968 
revealed that the lungs were well-expanded and the fields 
were clear.  The Veteran's chest was reported to be normal.  
Medical examinations performed in March 1960, February 1964, 
January 1965, and June 1968 revealed normal clinical 
evaluations of the Veteran's lungs and chest.  The Veteran 
denied asthma, shortness of breath, pain or pressure in the 
chest, and chronic cough on report of medical history forms 
prepared in conjunction with the March 1960, February 1964, 
and January 1965 examinations.  

Associated with the claims file are private treatment reports 
from Methodist Hospitals of Memphis.  The Veteran was treated 
for blastomycosis July 1982.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 2001 to February 2006.  The Veteran's 
active medical issues included a pneumothorax in October 
2005.  He was noted to have been diagnosed with blastomycosis 
in 1982 and was status post four chest tube placements.  He 
was reported to have compromised lung function and was 
dyspneic with minimal to moderate exertion.  

Private treatment reports from Germantown Methodist Hosptial 
dated in January 2004 document diagnoses of severe chronic 
obstructive pulmonary disease (COPD), left pneumothorax, 
hypoxia, probable subsegmental atelectasis, and bullous 
emphysema.   

Additional private medical records and VA examination reports 
of record are unrelated to the issue on appeal.  

The Veteran contends that his lung disability is related to 
his exposure to herbicides in service.  

As an initial matter, the Board notes that none of the 
Veteran's diagnosed lung disabilities are diseases associated 
with exposure to herbicide agents which may be presumed to 
have been incurred in service.  Consequently, the Board finds 
that he is not entitled to service connection on a 
presumptive basis.  

The Board will now consider whether service connection is 
warranted on a direct basis.  However, the competent evidence 
does not show a relationship between the Veteran's lung 
disabilities and his periods of military service.  The 
Veteran was not diagnosed with blastomycosis until 1982, 
fourteen years after he left service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The amount of time that passed between service 
and the first diagnosis of record of a lung disability is 
also evidence that weighs against the Veteran's claim. 

The evidence does not reveal a showing of a relationship of 
the Veteran's lung disabilities to the Veteran's period of 
military service.  The Veteran has not submitted any 
competent evidence which provides a basis for the conclusion 
that any of the Veteran's lung disabilities are related to 
his period of service or manifested within one year of the 
Veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  The Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Therefore, his 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  Layno v. Brown, 6 Vet. App. 
465 (1994).  Therefore, his lay testimony cannot establish a 
link between the lung disabilities and service, including 
exposure to herbicides.  

In short, the Board finds that the preponderance of the 
competent evidence is against a finding that the Veteran had 
any chronic lung disability during service or within a year 
of the Veteran's separation from service, and the file does 
not contain competent evidence linking any lung disability to 
service, including exposure to herbicides.  There is also no 
lay evidence of any continuity of symptomatology between 
military service and the Veteran's current diagnoses.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
lung disability, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).




ORDER

Entitlement to service connection for a lung disability, to 
include as due to herbicide exposure, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


